IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JEFFREY TAYLOR,                               : No. 49 WM 2021
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
ALLEGHENY COUNTY,                             :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.